Citation Nr: 1751598	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  05-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a left ankle fracture (left ankle disability) prior to October 23, 2009.

2.  Entitlement to a rating in excess of 10 percent for left ankle disability from October 23, 2009. 


REPRESENTATION

Appellant represented by:	Dan Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1967 to April 1969.

This case is before the Board of Veterans Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This appeal was addressed by the Board in May 2011 when the Board denied the claim for a compensable rating for the left ankle disability prior to October 23, 2009, and assigned a 10 percent rating for the disability from October 23, 2009, to the present.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for Partial Remand and an Amended Joint Motion for Partial Remand (Joint Motion), which asked the Court to partially vacate and remand the May 2011 Board decision with respect to the claim for a compensable disability rating prior to October 23, 2009, and for a disability rating greater than 10 percent from that date for the left ankle disability.  The parties requested that the decision not be disturbed with regards to the assignment of a 10 percent disability rating from October 23, 2009.  

In accordance with the Joint Motion, this matter was remanded in April 2012 for additional development.  It was again remanded in February 2016, and has returned to the Board for appellate review.  

The Veteran's entitlement to an evaluation in excess of 10 percent for his left ankle disability for the entire appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since May 26, 2004, the Veteran's left ankle disability has been manifested by limitation of motion due to pain.

CONCLUSION OF LAW

Effective May 26, 2004, the criteria for a rating of at least 10 percent for left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a compensable rating for his left ankle disability since filing this claim on May 26, 2004.

The Veteran's disability of the left ankle is rated noncompensably prior to October 23, 2009 and as 10 percent disabling thereafter, pursuant to the criteria of 38 C.F.R. § 4.71a , Diagnostic Code 5271 (2017).  Under these criteria, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

The rating decisions of record show that the disability is listed under Diagnostic Codes 5284-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As the RO did in its May 2010 rating decision, the Board retains the 5284 prefix to show that the Veteran's current rating encompasses the rating provided by the RO upon the initial grant of service connection in 1972.  However, Diagnostic Code 5284 pertains to injuries of the foot, and therefore, it is the rating criteria under Diagnostic Code 5271, pertaining to the ankle, that is relevant to the Veteran's service-connected left ankle disability.  38 C.F.R. § 4.7.

The Board finds that a rating of at least 10 percent is warranted for left ankle disability throughout the appeal period.  Where a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id.  In this case, the evidence shows the Veteran reported that his left ankle has been manifest by painful motion throughout the appeal period.  Thus, in light of the holding of Southall-Norman, the Board finds that a rating of at least 10 percent rating is warranted for this disability during the appeal period.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective May 26, 2004, a 10 percent rating for left ankle disability is granted.


REMAND

This appeal was last before the Board in February 2016.  Since then, the Court has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding records with the claims folder.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his left ankle disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left ankle symptoms found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right ankle).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


